internal_revenue_service number release date cc msr hou ct-703749-99 uilc date memorandum for assistant regional_counsel ct midstates region from subject barry j finkelstein assistant chief_counsel criminal tax resubmission of case involving pursuant to ccdm part we have reviewed your resubmission of the case against hereinafter referred to as for filing false income_tax returns for the years through in violation of sec_7206 on date this case was referred to the department of justice for prosecution and on date the tax_division declined prosecution our review of your resubmission was based on the memorandum you submitted along with the exhibits the tax_division review notes the department’s petite policy and subsequent discussions with you district_counsel the tax_division and the office of the assistant_commissioner criminal investigation after careful consideration we conclude the case should not be resubmitted to the department of justice at this time in date was by the state of for felony theft embezzlement of funds from her employer a state_agency and despite the tax division’s belief that the case against is meritorious based upon their application of the department’s petite policy they declined to authorize prosecution at this time but invited the service to resubmit the case at the conclusion of the state proceedings should the federal interest not be adequately addressed we discussed the possible resubmission with the tax_division they saw no reason for reconsideration they were not moved even if the case included met the criteria of the expedited plea program as outlined in tax_division directive no they still believed it was best to await the outcome of the state’s proceeding before deciding whether a federal prosecution should lie we discussed this result with the office of the assistant_commissioner criminal investigation neither they nor this office believes the tax division’s position is inappropriate accordingly we are returning your files to you cc msr hou ct-703749-99 any questions concerning this matter may be directed to marta yanes of the criminal tax_division on attachments
